Citation Nr: 0320183	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-20 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a rating in excess of 20 percent for low back 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1986 to March 1996.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which increased 
the rating for the service-connected lumbar spine disability 
from 10 to 20 percent.  In the same decision, the RO denied 
entitlement to nonservice-connected pension.  The veteran 
expressly limited his appeal to the matter of the rating for 
his lumbar spine disability, hence that is the only issue 
before the Board.  The claims file was subsequently 
transferred to the Jackson, Mississippi RO.  


FINDINGS OF FACT

The veteran's lumbar spine disability is manifested by 
arthritis with moderate limitation of motion and further 
limitation of motion due to pain; pronounced disc disease or 
incapacitating episodes of intervertebral disc disease or 
separately compensable neurologic symptoms are not shown.  


CONCLUSION OF LAW

A 40 percent rating is warranted for the veteran's service 
connected low back disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002)(effective prior to, and from, September 23, 
2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have now been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  Well-
groundedness is not an issue.  In the June 2000 decision, in 
a September 2000 statement of the case, and in supplemental 
statements of the case  (SSOCs) issued in June 2002 and 
January 2003, the veteran was notified of the evidence 
necessary to substantiate his claim, and of what was of 
record.  The January 2003 SSOC clearly cited the changes in 
the law brought about by the VCAA and implementing 
regulations; it explained that VA would make reasonable 
efforts to help the veteran get pertinent evidence, but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The January 2003 SSOC 
also advised the veteran of the revised criteria for rating 
disc disease and addressed the possibility of a rating under 
such criteria.

The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers, and he has been afforded VA examinations.  There 
is no indication that there is any relevant evidence 
outstanding.  Development is complete to the extent possible; 
VA's duties to notify and assist are met.

Background

Service medical records show that the veteran was treated for 
mechanical low back pain on numerous occasions during 
service.  Lower back muscle strain and muscle spasm were also 
noted and treated during service.  By an October 1996 
decision, the RO granted service connection for arthritis of 
the lumbar spine with mechanical low back pain, rated 10 
percent disabling.  In June 2000, the RO increased the rating 
to 20 percent (encompassing disc disease).  The veteran 
appealed, seeking a rating in excess of 20 percent.  
On VA examination in May 2000, the veteran reported that his 
lumbar spine disability produced muscle spasm in his right 
leg, and pain radiated from the low back area to the right 
leg and foot.  He complained that he had decreased sensation 
in the posterior aspect of his right leg approximately five 
or six times monthly.  He could remain standing for four 
hours, after which he would feel fatigued.  He could remain 
seated for one hour.  He could sleep on his back for one hour 
and on his side for eight hours.  He experienced flare-ups of 
low back pain approximately once every two weeks when he 
worked with heavy equipment.  He complained of increasing 
exacerbations of his low back symptoms, occurring five to six 
times monthly.  On examination, right leg straight leg 
raising was positive.  There was hamstring tightness in both 
legs, more so on the right side than the left.  Pelvic 
compression was productive of sciatic notch tenderness with 
pain.  The veteran's gait and posture were normal.  The 
examiner reported that the veteran was in slight distress 
secondary to right leg pain.  Range of motion of the lumbar 
spine was to 70 degrees on flexion and to 20 degrees on 
extension.  Lateral bending was to 20 degrees, bilaterally.  
Rotation was to 20 degrees bilaterally.  There was pain on 
palpation of the right sciatic notch at L5-S1.  There was 
moderate to severe tightness of the spinous process 
musculature of the cervical spine, more so on the right side 
than on the left.  Straight leg raising was to 70 degrees 
bilaterally, with moderate tightness in the hamstrings.  
Radicular pain was noted on the right side, and increased 
pain was demonstrated on left leg raising.  The pain traveled 
down the right leg, increasing a "pins-and-needles" 
sensation.  Deep tendon reflexes were 2+ in both lower 
extremities.  The veteran was able to achieve one-half of a 
full squat position.  The diagnosis, in pertinent part, was 
degenerative disc disease of the lumbosacral spine, with 
right radiculopathy; and with pain causing moderate 
functional impairment.  

VA outpatient records dated from March 2000 to April 2001 
reveal the veteran received treatment for numerous medical 
problems, including low back pain.  Clinical records dated 
from July to September 2000 indicate that he felt a "pop" 
after recently attempting to pick up weights in a weight 
room, and complained of "moderate to severe" acute low back 
pain.  Clinical examination in July 2000 revealed that low 
back motion was "limited" on flexion and extension, and 
that the low back area was tender to palpation.  The 
diagnosis was chronic low back pain with acute exacerbation 
and muscle spasm.  An August 2000 clinic report indicates 
that on follow-up examination the veteran complained of 
severe low back pain and could not stand or sit for more that 
30 minutes.  The level of low back pain was described as 9 on 
a 10 point scale.  The diagnosis was acute low back pain.  A 
VA outpatient record dated later in the same month indicates 
that the veteran had continued complaints of muscle spasm in 
the lumbar spine area.  

August 2000 X-rays revealed anterior spurring at L1, L2, and 
L3, with mild compression deformities that "most likely 
appear to be from old trauma."  There was spurring and 
posterior disc space narrowing at L5-S1, and degenerative 
arthritis of the facets from L3-S1 bilaterally.  A Schmorl's 
node was also noted on the inferior surface of the L3 
vertebral body.  The diagnosis was "old compression 
deformities with associated degenerative changes . . . ."  
Magnetic resonance imaging (MRI) in August 2000 revealed that 
vertebral body heights and disk spaces were well-maintained.  
There was a limbus vertebra at L3, and a small left 
paracentral herniated nucleus pulposus at L2-3 that did not 
cause canal stenosis or significant neuroforaminal narrowing.  
There was a central herniated nucleus pulposus at L4-5, 
productive of mild effacement of the thecal sac, but no 
significant canal stenosis.  Bilateral neuroforaminal 
narrowing was noted at L4-5, with facet osteoarthritis.  The 
assessment was asymptomatic herniated nucleus pulposus at L4-
5, with moderate to severe chronic right sacroiliitis.  
Treatment included steroid injection at the right sacroiliac 
joint.  

A September 2000 outpatient report indicates that the veteran 
again reported that his low back pain was aggravated when he 
attempted to pick up weights.  He further complained of low 
back pain that radiated down the right medial leg.  He also 
described a burning sensation and numbness that occurred when 
standing or walking.  Examination revealed that heel, toe, 
and tandem walking were normal.  The active range of motion 
of his back was reported as normal.  There was pain on 
palpation of right paravertebral muscles at L4-5, and right 
paravertebral muscle spasm was noted.  Straight leg raising 
was to 50 degrees for the right leg and to 70 degrees for the 
left leg.  
X-rays in April and July 2001 confirmed previous studies that 
showed old compression fractures at L1, L2, and L3, with 
anterior osteophyte formation and degenerative disc disease 
at L2-3 and L3-4.  

On VA examination in December 2002, the veteran complained of 
chronic low back pain that varied in severity.  He was 
currently homeless, and last worked as a construction worker 
approximately seven months prior to the examination.  He had 
worked as a heavy equipment operator, which included 
strenuous physical activities such as bending, lifting, and 
using a shovel.  Such activities exacerbated his low back 
pain.  The pain was also aggravated by sitting, driving, 
riding, and weight-bearing for extended periods of time.  He 
did not complain of low back pain radiating into the lower 
extremities.  Examination revealed that was able to stand 
erect, had a satisfactory gait pattern, and was able to heel 
and toe walk.  No visible or palpable spasm was found, but 
there was tenderness on palpation.  Range of motion of the 
lumbar spine was to 40 degrees on flexion and to 15 degrees 
on extension.  Lateral bending was to 20 degrees to the right 
and to 15 degrees to the left.  Pain was noted on range of 
motion testing.  Neurological evaluation of the lower 
extremities revealed no focal strength deficits.  Reflexes 
and sensations in the lower extremities were intact.  He 
could assume half of a full squat position and rise again.  
On supine straight leg raising, elevation of each leg caused 
low back pain, more on extension of the hip than on flexion 
of the hip.  No radicular pain was noted.  X-rays revealed 
degenerative changes and traumatic arthritis of the lumbar 
spine.  The examiner confirmed that prior MRIs evidenced 
herniated nucleus pulposus at L2-3 and L4-5.  The examiner 
stated that no bed rest had been prescribed during the prior 
year.  

The examiner further stated:

Certainly, pain could further limit 
function during flare-ups or with 
increased use as described.  It is not 
feasible, however, to attempt to express 
any of these in terms of additional 
limitation of motion as these matters 
cannot be determined with any degree of 
medical certainty.  
Regarding the requested opinion as to 
whether the [herniated nucleus pulposus] 
is associated to the service-connected 
disability, I do not think that one can 
either rule in or rule out this 
possibility.  These issues are 
"inextricably intertwined."  Therefore, 
in order to give him the benefit of the 
doubt that I think . . . it is as likely 
as not that these disc findings noted on 
the MRI scan are related to the service-
connected condition.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).
Arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint 
involved.  The veteran's service-connected low back disorder 
is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (limitation of motion of the lumbar spine).  Severe 
limitation of lumbar spine motion warrants a 40 percent 
rating; moderate limitation of motion warrants a 20 percent 
rating; and slight limitation of motion warrants a 10 percent 
rating.  

The veteran's low back disability may also be evaluated under 
38 C.F.R. § 4.71a, Code 5295, which provides for the 
evaluation of lumbosacral strain.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When lumbosacral strain is severe; with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, a rating 
of 40 percent is provided.  

As the disability encompasses disc disease, the Board has 
also considered rating (from September 23, 2002) under Code 
5293 (intervertebral disc syndrome).  Under this code, 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent rating.  Severe intervertebral disc 
syndrome with recurrent attacks and intermittent relief 
warrants a 40 percent rating, and moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
rating.  

The criteria for rating intervertebral disc syndrome were 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  Under the "new" criteria, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated based on either the total duration 
of incapacitating episodes over the past 12 months or a 
combination, under § 4.25, of separate ratings for chronic 
orthopedic and neurologic manifestations with the ratings for 
all other disabilities, whichever results in the higher 
evaluation.  38 C.F.R. § 4.71a, Code 5293 (effective 
September 23, 2002).  Incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent rating.  [For purposes of evaluating 
under the new Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.]  "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
38 C.F.R. § 4.71a, Note 1 following Code 5293 (effective 
September 23, 2002).

The Board finds that the veteran's service-connected low back 
disability is most appropriately rated under Code 5292.  
Ranges of motion elicited on examinations, including in 
December 2002, well support a finding of at least moderate 
limitation of lumbar motion.  However, the Board must also 
consider the effect of pain on function.  Although the VA 
examiner indicated that the additional degree of impairment 
due to pain could not be determined without resort to 
speculation, factoring in the pain that was noted on range of 
motion studies, and adding it to the moderate limitation of 
motion reported, the Board finds that the aggregate 
impairment is equivalent to severe limitation of motion, 
warranting a 40 percent rating under Code 5292.

As 40 percent is the maximum rating under Code 5292, 
consideration must be given as to whether a higher rating 
might be warranted under other potentially applicable codes.  
Even with pain considered, ankylosis is not shown.  
Consequently, a rating under Code 5289 is not warranted.  
Code 5295 does not provide a rating in excess of 40 percent.  
So rating under that code would be of no benefit to the 
veteran.  

What remains for consideration is whether a rating in excess 
of 40 percent might be warranted under either the "old" or 
the "new" Code 5293 criteria.  While some of the symptoms 
characteristic of pronounced disc disease (under the "old" 
criteria) have been shown, these symptoms have not been shown 
to be persistent.  Consequently, a 60 percent rating under 
the "old" criteria is not warranted.  Likewise, it has 
specifically been stated (see December 2002 examination 
report) that the disability had not required bed rest; and 
neurological symptoms warranting a separate compensable 
rating also have not been shown (also see December 2002 
comment regarding neurological evaluation of lower 
extremities).  Consequently, a 60 percent rating under 
"new" Code 5293 criteria is not warranted.  


ORDER

A 40 percent rating is granted for the veteran's service 
connected low back disability, subject to the regulations 
governing payment of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

